EXHIBIT 10.5
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), effective as of December 13, 2013 (the
“Effective Date”), by and between Bovie Medical Corporation, a corporation
organized and existing under the laws of the State of Delaware (hereinafter
referred to as the “Company") and Andrew Makrides (hereinafter referred to as
the “Executive").


WITNESSETH:


WHEREAS, the Company is a corporation existing and authorized to do business in
the State of Delaware; and


WHEREAS, the Company is desirous of securing the Executive's continued services
and Executive is willing to provide such services.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:


1) EMPLOYMENT OF EXECUTIVE: The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to accept said employment, pursuant to the terms
and conditions of this Agreement.


2) DUTIES: The Executive shall render, as an employee, professional services as
the Executive Chairman of the Board of Directors of the Company, and shall
perform such additional duties as may be assigned to the Executive by the Board
of Directors of the Company from time to time in consultation with the Chief
Executive Officer of the Company. The Executive agrees to devote such time and
effort to the performance of his duties as the Executive deems necessary and
reasonable in consultation with the Chief Executive Officer of the Company,
except for customary vacations and reasonable absences due to illness or other
incapacity as set forth herein, and to perform all of his duties to the best of
his professional ability and comply with such reasonable policies, standards,
and regulations of the Company as are from time to time established by the Board
of Directors of the Company. Nothing contained herein shall be construed so as
to prohibit or prevent the Executive from engaging in charitable causes, sitting
on the boards of directors of not-for-profit entities, or managing his and his
family’s personal finances, so long as such activities do not conflict or
interfere with the adequate performance of his duties hereunder.


3) TERM: The initial term of employment under this Agreement shall commence on
the Effective Date and shall continue until December 31, 2016 (the “Initial
Term”). On December 31, 2016, and on each December 31 thereafter, the term of
this Agreement shall be automatically extended for an additional one (1) year
term (each, a “Renewal Term”) unless either party provides written notice to the
other party of its intention not to extend the Initial Term or Renewal Term, as
applicable (which written notice must be delivered at least 60 days before the
end of the Initial Term or Renewal Term, as the case may be, in order to be
effective). The period from the Effective Date through the date this Agreement
and the Executive’s employment hereunder is terminated in accordance with this
Section 3 or 11 is referred to as the “Term.”
 
 
1

--------------------------------------------------------------------------------

 


4) PLACE OF EMPLOYMENT: It is understood that the Executive will permanently
reside and work in the Suffolk County, New York area.


5) COMPENSATION: For all services rendered to the Company, the Executive agrees
to accept as total compensation a sum computed as set forth in this section.


(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of Two Hundred Fifteen Thousand Five Hundred Fourteen Dollars and 52/100
($215,414.52) per year (the “Base Salary”), in accordance with the customary
payroll practices of the Company applicable to senior executives. During the
Term, the Company’s Compensation Committee of the Company’s Board of Directors,
(for purposes of this Agreement, the “Compensation Committee”) shall review the
Executive’s Base Salary and may provide for such increases therein as it may, in
its sole and exclusive discretion, deem appropriate.


(b) Automobile Allowance. During the Term, Executive shall receive an automobile
allowance in the amount of Five Hundred ($500) Dollars per month.


(c) Annual Bonuses. During the Term, in addition to the Base Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus (each, a “Performance Bonus”) under an
annual bonus plan to be established by the Company prior to the end of March
2014 (the “Bonus Plan”). The target Performance Bonus for each fiscal year shall
be 35% of Base Salary with the actual Performance Bonus payable being determined
in accordance with the Bonus Plan. In constructing the Company and individual
performance objectives and the associated bonus payouts, the Compensation
Committee will construct the Bonus Plan in such a way that bonus payments will
scale commensurate with Company and individual performance with no predefined
limit on bonus payouts. Nothing contained in the foregoing shall limit the
Executive’s eligibility to receive any other bonus or incentive under any other
bonus plan, stock option or equity–based plan, or other policy or program of the
Company.


(d) Equity Awards. Executive shall be eligible to participate in the
equity-based incentive plans of the Company and may receive awards threunder, as
determined by the Compensation Committee from time to time and subject to the
terms and conditions of such plans and any award agreement between the company
and Executive evidencing such awards.


6) VACTION/SICK TIME: The Company agrees that the Executive shall be entitled to
vacation time with full pay, of three (3) weeks (fifteen (15) working days),
during each year of Executive's employment. The scheduling of any vacation shall
be coordinated with the Company so that the staffing needs of the Company are
met to the extent reasonable possible. The Executive shall be granted sick time
in accordance with the policy outlined in the Company's policy manual then in
effect from time to time.
 
 
2

--------------------------------------------------------------------------------

 


7) REIMBURSEMENT OF BUSINESS EXPENSES: The Company agrees to pay, either
directly or indirectly by payment to the Executive, for all of the Executive's
reasonable entertainment, travel and other miscellaneous business expenses
incurred by him in the performance of his services under this Agreement, in
accordance with the Company’s policies regarding such reimbursements. The
Executive shall be entitled, on each business related trip, to coach airline
tickets on domestic travel and business class airline tickets on international
travel, and a full size rental automobile. As a prerequisite to any payment or
reimbursement by the Company for business expenses, the Executive shall submit
receipts of all such expenses to the Company; and the Company's obligation to
effect payment or reimbursement of such expenses shall be only to the extent of
such receipts.


8) ADDITIONAL BENEFITS: The Executive and his dependents shall be eligible to
participate in the Company’s medical and dental insurance plans in accordance
with the terms and conditions of such plans.


9) COMPANY PROPERTY DEFINED: The Executive understands and agrees that Company
files, customer files, legal files, legal research files, form files, forms,
examples, samples, and all briefs and memoranda, intellectual property and other
work product or property, and all copies thereof (the “Company Property”) are
the sole and exclusive property of the Company; and the same shall remain in the
possession of the Company and shall constitute the property of the Company
irrespective of who prepared the same. The Executive shall not remove,
photocopy, photograph or in any other manner duplicate or remove said Company
Property other than in the performance of his duties for or on behalf of the
Company.


10) DISPOSITION OF PROPERTY UPON TERMINATION OF EMPLOYEMENT: In the event the
employment of the Executive with the Company is terminated, the Executive agrees
and understands that all Company Property in his possession or control shall be
promptly returned to the Company, and the Executive shall have no right, title
or interest in the same.


11) TERMINATION OF EMPLOYMENT: The employment of the Executive may be terminated
as follows:


(a) Termination upon Death or Disability. This Agreement and the Executive’s
employment hereunder shall automatically terminate on the date on which the
Executive dies or becomes permanently incapacitated. The Executive shall be
deemed to have become “permanently incapacitated” on the date that is thirty
(30) days after the Company has determined that the Executive has suffered a
Permanent Incapacity (as defined below) and so notifies the Executive. For
purposes of this Agreement, “Permanent Incapacity” shall mean that (i) the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income benefits for a period of 90 days under any
long-term disability plan.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Termination by the Company for Cause. The Company may terminate this
Agreement and the Executive’s employment hereunder for Cause (as defined below),
effective upon delivery of written notice (the “Termination Notice”) to the
Executive given at any time during the Term (without any necessity for prior
notice). For purposes of this Agreement, “Cause” shall mean the Executive’s: (1)
conviction of any felony or any other crime involving dishonesty or moral
turpitude, (2) commission of any act of fraud or dishonesty by the Executive, or
theft of or maliciously intentional damage to the property of the Company or any
of their subsidiaries or affiliates, (3) willful or intentional breach of
Executive’s fiduciary duties to the Company, or (4) breach by Executive of any
provision of this Agreement. Prior to any termination by the Company of the
Executive's employment for Cause, the Executive shall first have an opportunity
to cure or remedy such act of default within ten (10) days following the
Termination Notice, or such longer period as is reasonable under the
circumstances, and provided that Employee diligently pursues such cure within
such ten (10) day period, and if the same is cured or remedied within such
period, such notice shall become null and void.
 
(c) Termination by the Company without Cause. The Company may terminate this
Agreement and Executive’s employment hereunder without Cause, upon at least
thirty (30) days prior written notice to the Executive, provided that the
Company complies with all provisions of this Agreement, including without
limitation, obligations related to severance, vesting of options and
continuation of benefits as set forth herein.
 
(d) Termination by the Executive for Good Reason. The Executive may terminate
this Agreement and Executive’s employment hereunder with Good Reason (as defined
below). For purposes of this Agreement, “Good Reason” shall mean (i) the
material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company; (ii)
any reduction in Base Salary of the Executive; or (iii) the Company’s material
breach of this Agreement. Notwithstanding the foregoing, (x) Good Reason shall
not be deemed to exist unless notice of termination on account thereof
(specifying a termination date thirty (30) days from the date of such notice) is
given no later than 30 days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises and (y) if there
exists (without regard to this clause (y)) an event or condition that
constitutes Good Reason, the Company shall have fifteen (15) days from the date
notice of such a termination is given to cure such event or condition and, if
the Company does so, such event or condition shall not constitute Good Reason
hereunder.
 
(e) Termination by the Executive other than for Good Reason. The Executive may
terminate this Agreement and Executive’s employment hereunder other than for
Good Reason, provided that the Executive gives the Company no less than thirty
(30) days prior written notice of such termination.
 
(f) Definition of Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following:
 
(i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) any consolidation or merger of the Company into another corporation or
entity where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, securities representing in the
aggregate more than fifty percent (50%) of the combined voting power of all the
outstanding securities of the surviving corporation (or of its ultimate parent
corporation, if any).
 
(iii) the sale, lease or other transfer of all or substantially all of the
Company’s assets to an independent, unaffiliated third party in a single
transaction or a series of related transactions.
 
(iv) the date that a majority of the members of the Company’s Board of Directors
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
of Directors prior to the date of the appointment or election.
 
12) PAYMENTS UPON TERMINATION. In the event of the termination of this Agreement
and the Executive’s employment hereunder, the Executive shall receive the
amounts set forth below so long as the Executive (x) executes a general release
of claims containing usual and customary provisions in a form reasonably
satisfactory to the Company (the “Release”) and the applicable revocation period
with respect to such Release expires without the Executive having revoked the
Release, in each case within thirty (30) days following the date of termination,
and (y) does not breach any of the restrictive covenants in this Agreement or in
any other agreement between Executive and the Company or to which Executive is a
party (collectively, “Restrictive Covenants”) or any other ongoing material
obligation to which Executive is subject as of the date of termination. Any cash
payments to be made in accordance with this Section 12 will be made (or, in the
event of continued payments, will commence) on the first payroll date following
the end of the 30-day period described in the preceding sentence.


(a) Upon termination of this Agreement and Executive’s employment hereunder
pursuant to Section 11(a) hereof, (i) the Executive (or the Executive’s estate
or beneficiaries in the case of the death of the Executive) shall be entitled to
receive any Base Salary and other benefits (including any bonus for a calendar
year completed before termination) earned and accrued under this Agreement prior
to the date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination) and (ii) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall have no further rights to any other compensation or benefits hereunder, or
any other rights hereunder (but, for the avoidance of doubt, shall receive such
disability and death benefits as may be provided under the Company’s plans and
arrangements in accordance with their terms).
 
(b) Upon termination of this Agreement and Executive’s employment hereunder by
the Company for Cause pursuant to Section 11(b) hereof or by Executive other
than for Good Reason pursuant to Section 11(e) hereof, (i) the Executive shall
be entitled to receive any Base Salary earned prior to the date of termination
(and reimbursement under this Agreement for expenses incurred prior to the date
of termination) and (ii) the Executive shall have no further rights to any other
compensation or benefits under this Agreement on or after the termination of
employment.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Upon termination of this Agreement and Executive’s employment hereunder by
the Company without Cause pursuant to Section 11(c) hereof or by Executive for
Good Reason pursuant to Section 11(d) hereof (i) the Executive shall be entitled
to receive any Base Salary and other benefits (including any bonus for a
calendar year completed before termination) earned and accrued under this
Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination) and the
Company shall pay the Executive in a lump sum, an amount equal to three (3)
times Executive’s Base Salary then in effect immediately following the date of
termination; and (ii) the Executive shall have no further rights to any other
compensation or benefits under this Agreement on or after the termination of
employment.
 
(d) Upon termination of this Agreement and Executive’s employment hereunder by
the Company without Cause pursuant to Section 11(c) hereof or by Executive for
Good Reason pursuant to Section 11(d) hereof, in either case within twelve
months following a Change of Control, (i) the Executive shall be entitled to
receive any Base Salary and other benefits (including any bonus for a calendar
year completed before termination) earned and accrued under this Agreement prior
to the date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination) and a lump sum cash payment equal to
three (3) times the Executive’s Base Salary in effect immediately prior to any
such termination; and (ii) the Executive shall have no further rights to any
other compensation or benefits under this Agreement on or after the termination
of employment.
 
13) RESTRICTIVE COVENANTS.


(a) Noncompetition. Executive acknowledges and agrees that during the period of
his employment with the Company and for the 12-month period following the
termination of such employment, regardless of the reason for such termination
and regardless whether this Agreement has terminated or expired (the “Restricted
Period”), he shall not, directly or indirectly: (i) engage in, manage, operate,
control, supervise, or participate in the management, operation, control or
supervision of any business, entity or division that competes with any business
of the Company or any of its subsidiaries (a “Competitor”) or serve as an
employee, consultant or in any other capacity for a Competitor; (ii) have any
ownership or financial interest, directly, or indirectly, in any Competitor
including, without limitation, as an individual, partner, shareholder (other
than as a shareholder of a publicly-owned corporation in which the Executive
owns less than five percent (5%) of the outstanding shares of such corporation),
officer, director, employee, principal, agent or consultant; or (iii) serve as a
representative of any Competitor.
 
(b) Non-Solicitation; No-Hire. Executive acknowledges and agrees that during the
Restricted Period he shall not, directly or indirectly, other than in connection
with carrying out his duties hereunder, (i) solicit or induce any employee or
consultant of the Company (or any individual who was an employee or consultant
of the Company at any time during the 12-month period preceding any such
solicitation or inducement) to (A) terminate his or her employment or
relationship with the Company, and/or (B) work for the Executive or any
Competitor, or (ii) hire, or be involved in the process of any business, entity
or division in hiring, any employee or consultant of the Company (or any
individual who was an employee or consultant of the Company at any time during
the 12-month period preceding any such hiring).
 
 
6

--------------------------------------------------------------------------------

 


(c) Non-Solicitation of Clients. Executive acknowledges and agrees that during
the Restricted Period he shall not, directly or indirectly, solicit, take away
or divert, or attempt to solicit, take away or divert, the business or patronage
of any client or customer of the Company with the intention or for the purpose
of providing services that compete with the services provided by the Company at
the time of Executive’s termination.
 
(d) Disparaging Comments. Executive agrees not to make critical, negative or
disparaging remarks about the Company or its management, business or employment
practices; provided that nothing in this Section 13(d) shall be deemed to
prevent the Executive from responding fully and accurately to any question,
inquiry or request for information when required by applicable law or legal
process. The Company and its officers and directors shall not make critical,
negative or disparaging remarks about the Executive; provided that nothing in
this Section 13(d) shall be deemed to prevent the Company or its officers or
directors from responding fully and accurately to any question, inquiry or
request for information when required by applicable law or legal process, or to
enforce this Agreement.
 
(e) Confidentiality. The Executive acknowledges and agrees that he Company’s
business is highly competitive and that the Executive will be involved in and
become aware of the Company’s trade secrets, materials, know-how (whether or not
in writing), technology, product information and intellectual property belonging
to the Company (“Trade Secrets”) and all confidential matters (whether available
in written, electronic form or orally) relating to the Company and its business
(including without limitation its strategies, models, business and marketing
plans, pricing, sales and revenue information, financial performance, etc.), and
personal and other confidential information relating to its owners, managers,
investors, members, shareholders, executives, and employees (the “Confidential
Information”), all of which has been developed at great investment of time and
resources by the Company so as to engender substantial good will, and all of
which are and will remain the exclusive property of the Company. Therefore, the
Executive agrees that during the period of his employment with the Company and
at all times thereafter, Executive shall not disclose, shall keep secret, shall
retain in strictest confidence and shall not use for his benefit or the benefit
of others, except in connection with the business and affairs of the Company,
any Trade Secret or Confidential Information.
 
(f) Acknowledgement. Executive agrees and acknowledges that each restrictive
covenant in this Section 13 is reasonable as to duration, terms and geographical
area and that the same protects the legitimate interests of the Company, imposes
no undue hardship on Executive, and is not injurious to the public.


14) INJUNCTIVE RELIEF. The Executive agrees that the precise value of the
covenants in Sections 13 are so difficult to evaluate that no accurate measure
of liquidated damages could possibly be established and that, in the event of a
breach or threatened breach of such provisions, the Company shall be entitled to
temporary and permanent injunctive relief (without the position of a bond or
other security) restraining Executive from such breach or threatened breach. In
the event that any of the covenants made in Section 13 shall be more restrictive
than permitted by applicable law, such covenant shall be interpreted to be as
restrictive as otherwise allowed under applicable law.
 
 
7

--------------------------------------------------------------------------------

 


15) ARBITRATION. Other than any request for injunctive relief by the Company
under Section 14, any and all controversies, claims, or disputes (each, a
“Dispute”) between the Executive (or his heirs, beneficiaries, estate, executors
or other legal representatives, as applicable) and the Company arising out of,
relating to, or resulting from this Agreement, the Executive’s employment with
the Company, or the termination of the Executive’s employment with the Company,
shall be resolved through binding arbitration to be held in [New York City, New
York,] and administered by the American Arbitration Association (“AAA”) in
accordance with its National Rules for the Resolution of Employment Disputes.
Except as provided by this Agreement and by the Rules, including any provisional
relief offered therein, arbitration will be the sole, exclusive and final remedy
for any Dispute. Accordingly, except as provided for by the Rules, neither party
will be permitted to pursue court action regarding claims that are subject to
arbitration under this Section 15. Notwithstanding the foregoing, this Agreement
does not prohibit the Executive from pursuing an administrative claim with a
local, state or federal administrative body such as the Equal Employment
Opportunity Commission or the workers’ compensation board. This Agreement does,
however, preclude the Executive from pursuing court action regarding any such
claim.


16) INDEMNIFICATION: The Company shall indemnify the Executive in accordance
with the Company’s by-laws against all liabilities, losses, damages and expenses
(“Losses”) actually and reasonably incurred by the Executive in connection with
any claim or proceeding arising out of, or relating to, his services for the
Company, other than Losses arising out of, or relating to, the Executive’s
negligence, misconduct, fraud, illegal actions, self-dealing, or dishonesty.


17) NOTICES: Any notice required or permitted to be given pursuant to the
provisions of this shall be sufficient if in writing, and if personally
delivered to the party to be notified or if sent by registered or certified mail
to said party at the following addresses:


If to the Company:
Bovie Medical Corporation
5115 Ulmerton Road
Clearwater, FL 33760
Attn: J. Robert Saron, President



With a copy to:
Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower, 15th Floor
Uniondale, New York 11556
Attn: Adam P. Silvers, Esq.



If to the Executive:
Andrew Makrides
20 Damin Circle
St. James, New York 11780



 
8

--------------------------------------------------------------------------------

 
 
18) SEVERABILITY: In the event any portion of this Agreement is held to be
invalid or unenforceable, the invalid or unenforceable portion or provision
shall not affect any other provision hereof and this Agreement shall be
construed and enforced as if the invalid provision had not been included.


19) BINDING EFFECT: This Agreement shall inure to the benefit of and shall be
binding upon the Company and upon any person, firm or corporation with which the
Company may be merged or consolidated or which may acquire all or substantially
all of the Company's assets through sale, lease, liquidation or otherwise. The
rights and benefits of Executive are personal to him and no such rights or
benefits shall be subject to assignment or transfer by Executive.


20) GOVERNING LAW: This Agreement shall be construed and interpreted in
accordance with the laws of the State of [New York], without regard to its
conflict of laws provisions.


21) ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between
the parties and supersedes and replaces any prior agreement; and there are no
other agreements between the parties with respect to the subject matter
contained herein except as set forth herein.


22) AMENDMENT AND MODIFICATION: All terms, conditions and provisions of this
Agreement shall remain in full force and effect unless modified, changed,
altered or amended, in writing, executed by both parties.


[Signatures follow on next page]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have set their hands and seals effective
on the day and year first above written.
 
 

      Bovie Medical Corporation            
/s/ Andrew Makrides
   
/s/ J. Robert Saron
 
Andrew Makrides, Executive
   
J. Robert Saron, President
 

 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------